Exhibit 10.8

 

RESTRICTED SHARE AWARD AGREEMENT

 

PHYSICIANS REALTY TRUST

2013 EQUITY INCENTIVE PLAN

 

1.             Grant of Award.  Pursuant to the Physicians Realty Trust 2013
Equity Incentive Plan (the “Plan”) for Employees, Consultants, and Outside
Trustees of Physicians Realty Trust, a Maryland real estate investment trust
(the “Company”), the Company grants to

 

(the “Participant”)

 

an Award of Restricted Shares in accordance with Section 6.3 of the Plan.  The
number of Common Shares awarded under this Restricted Share Award Agreement (the
“Agreement”) is                                           
(                    ) shares (the “Awarded Shares”).  The “Date of Grant” of
this Award is March 3, 2014.

 

2.             Subject to Plan.  This Agreement is subject to the terms and
conditions of the Plan, and the terms of the Plan shall control.  The
capitalized terms used herein that are defined in the Plan shall have the same
meanings assigned to them in the Plan.  This Agreement is subject to any
rules promulgated pursuant to the Plan by the Board or the Committee and
communicated to the Participant in writing.

 

3.             Vesting.  Except as specifically provided in this Agreement and
subject to certain restrictions and conditions set forth in the Plan, the
Awarded Shares shall vest on the first anniversary of the Date of Grant,
provided that the Participant is providing services to the Company or a
Subsidiary on that date.

 

All Awarded Shares not previously vested shall immediately become fully vested
upon (i) the Participant’s death; (ii) the Participant’s Termination of Service
due to Disability (as defined below); or (iii) the occurrence of a Change in
Control.  “Disability” means that a Participant, because of a physical or mental
condition resulting from bodily injury, disease, or mental disorder, is unable
to perform his or her duties as an Outside Trustee for a period of six
(6) continuous months, as determined in good faith by the Board or the
Committee, based upon medical reports or other evidence satisfactory to the
Board or the Committee.

 

4.             Forfeiture of Awarded Shares.  Awarded Shares that are not vested
in accordance with Section 3 shall be forfeited on the date of the Participant’s
Termination of Service.  Upon forfeiture, all of the Participant’s rights with
respect to the forfeited Awarded Shares shall cease and terminate, without any
further obligations on the part of the Company.

 

5.             Restrictions on Awarded Shares.  Subject to the provisions of the
Plan and the terms of this Agreement, from the Date of Grant until the date the
Awarded Shares are vested in accordance with Section 3 and are no longer subject
to forfeiture in accordance with Section 4 (the “Restriction Period”), the
Participant shall not be permitted to sell, transfer, pledge, hypothecate,
margin, assign or otherwise encumber any of the Awarded Shares.  Except for
these limitations, the Committee or the Board may, in its sole discretion,
remove any or all of the restrictions on such Awarded Shares whenever it may
determine that, by reason of changes in applicable laws or changes in
circumstances after the date of this Agreement, such action is appropriate.

 

--------------------------------------------------------------------------------


 

6.             Legend.  Awarded Shares electronically registered in a
Participant’s name shall note that such shares are Restricted Shares.  If
certificates for Awarded Shares are issued, the following legend shall be placed
on all such certificates:

 

On the face of the certificate:

 

“Transfer of these Common Shares is restricted in accordance with conditions
printed on the reverse of this certificate.”

 

On the reverse:

 

“The Common Shares are subject to and transferable only in accordance with that
certain Physicians Realty Trust 2013 Equity Incentive Plan, a copy of which is
on file at the principal office of the Company in Milwaukee, Wisconsin.  No
transfer or pledge of the shares evidenced hereby may be made except in
accordance with and subject to the provisions of said Plan and Award Agreement. 
By acceptance of these Common Shares, any holder, transferee or pledgee hereof
agrees to be bound by all of the provisions of said Plan and Award Agreement.”

 

The following legend shall be inserted on a certificate, if issued, evidencing
Common Shares issued under the Plan if the shares were not issued in a
transaction registered under the applicable federal and state securities laws:

 

“Common Shares represented by this certificate have been acquired by the holder
for investment and not for resale, transfer or distribution, have been issued
pursuant to exemptions from the registration requirements of applicable state
and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

 

All Awarded Shares owned by the Participant shall be subject to the terms of
this Agreement and shall be represented by a certificate or certificates bearing
the foregoing legend, as applicable.

 

7.             Delivery of Certificates; Registration of Shares.  The Company
shall deliver certificates for the Awarded Shares to the Participant (if
requested by the Participant in accordance with Section 6.3(a) of the Plan and
the Company has elected, in its sole discretion, to issue certificates (as
opposed to electronic book entry form with respect to its Common Shares)) or
shall register the Awarded Shares in the Participant’s name, free of restriction
under this Agreement, promptly after, and only after, the Restriction Period has
expired without forfeiture pursuant to Section 4.

 

8.             Rights of a Shareholder.  Except as provided in Section 4 and
Section 5 above, the Participant shall have, with respect to his Awarded Shares,
all of the rights of a shareholder of the Company, including the right to vote
the shares, and the right to receive any dividends thereon.  Any share dividends
paid with respect to Awarded Shares shall at all times be treated as Awarded
Shares and

 

2

--------------------------------------------------------------------------------


 

shall be subject to all restrictions placed on Awarded Shares; any such share
dividends paid with respect to Awarded Shares shall vest as the Awarded Shares
become vested.

 

9.             Voting.  The Participant, as record holder of the Awarded Shares,
has the exclusive right to vote, or consent with respect to, such Awarded Shares
until such time as the Awarded Shares are transferred in accordance with this
Agreement or are forfeited pursuant to Section 4; provided, however, that this
Section 9 shall not create any voting right where the holders of such Awarded
Shares otherwise have no such right.

 

10.          Adjustment to Number of Awarded Shares.  The number of Awarded
Shares shall be subject to adjustment in accordance with Articles 11-13 of the
Plan.

 

11.          Specific Performance.  The parties acknowledge that remedies at law
will be inadequate remedies for breach of this Agreement and consequently agree
that this Agreement shall be enforceable by specific performance.  The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

12.          Participant’s Representations.  Notwithstanding any of the
provisions hereof, the Participant hereby agrees that he or she will not acquire
any Awarded Shares, and that the Company will not be obligated to issue any
Awarded Shares to the Participant hereunder, if the issuance or holding of such
shares shall constitute a violation by the Participant or the Company of any
provision of any law or regulation of any governmental authority.  In such case,
any determination by the Company shall be final, binding, and conclusive.  The
rights and obligations of the Company and the rights and obligations of the
Participant are subject to all Applicable Laws, rules, and regulations.

 

13.          Investment Representation.  Unless the Awarded Shares are issued in
a transaction registered under applicable federal and state securities laws, by
his or her execution hereof, the Participant represents and warrants to the
Company that all Common Shares which may be purchased and or received hereunder
will be acquired by the Participant for investment purposes for his or her own
account and not with any intent for resale or distribution in violation of
federal or state securities laws.  Unless the Common Shares are issued to him or
her in a transaction registered under the applicable federal and state
securities laws, all certificates issued with respect to the Common Shares shall
bear an appropriate restrictive investment legend and shall be held
indefinitely, unless they are subsequently registered under the applicable
federal and state securities laws or the Participant obtains an opinion of
counsel, in form and substance satisfactory to the Company and its counsel, that
such registration is not required.

 

14.          Participant’s Acknowledgments.  The Participant acknowledges that a
copy of the Plan has been made available for his review by the Company, and
represents that he is familiar with the terms and provisions thereof, and hereby
accepts this Award subject to all the terms and provisions thereof.  The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Agreement.  The Participant
acknowledges and agrees that (i) sales of Common Shares will be subject to the
Company’s policies regulating trading by Outside Trustees, including any
applicable “blackout” or other designated periods in which sales of Common
Shares are not permitted, and (ii) Common Shares received hereunder will be
subject to any recoupment or “clawback” policy applied with prospective or
retroactive effect.

 

15.          Law Governing.  This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Maryland (excluding any
conflict of laws rule or principle of Maryland law that might refer the
governance, construction, or interpretation of this agreement to the laws of
another state).

 

3

--------------------------------------------------------------------------------


 

16.          No Right to Continue Service.  Nothing herein shall be construed to
confer upon the Participant the right to continue to provide services to the
Company or any Subsidiary as an Outside Trustee, or interfere with or restrict
in any way the right of the Company to remove the Participant as an Outside
Trustee at any time.

 

17.          Legal Construction.  In the event that any one or more of the
terms, provisions, or agreements that are contained in this Agreement shall be
held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable in any respect for any reason, the invalid, illegal, or
unenforceable term, provision, or agreement shall not affect any other term,
provision, or agreement that is contained in this Agreement and this Agreement
shall be construed in all respects as if the invalid, illegal, or unenforceable
term, provision, or agreement had never been contained herein.

 

18.          Covenants and Agreements as Independent Agreements.  Each covenant
and agreement that is set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. 
The existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

 

19.          Entire Agreement.  This Agreement together with the Plan supersede
any and all other prior understandings and agreements, either oral or in
writing, between the parties with respect to the subject matter hereof and
constitute the sole and only agreements between the parties with respect to the
said subject matter.  All prior negotiations and agreements between the parties
with respect to the subject matter hereof are merged into this Agreement.  Each
party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in this Agreement
or the Plan and that any agreement, statement or promise that is not contained
in this Agreement or the Plan shall not be valid or binding or of any force or
effect.

 

20.          Parties Bound.  The terms, provisions, and agreements that are
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives, and permitted successors and assigns, subject to the
limitation on assignment expressly set forth herein.  No person shall be
permitted to acquire any Awarded Shares without first executing and delivering
an agreement in the form satisfactory to the Company making such person or
entity subject to the restrictions on transfer contained herein.

 

21.          Modification.  No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and signed by the parties.  Notwithstanding the preceding sentence, the
Company may amend the Plan or this Agreement to the extent permitted by the
Plan.

 

22.          Headings.  The headings that are used in this Agreement are used
for reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

23.          Gender and Number.  Words of any gender used in this Agreement
shall be held and construed to include any other gender, and words in the
singular number shall be held to include the plural, and vice versa, unless the
context requires otherwise.

 

24.          Notice.  Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered only when actually received by the Company or by
the Participant, as the case may be, at the addresses set forth below, or at
such other addresses as they have theretofore specified by written notice

 

4

--------------------------------------------------------------------------------


 

delivered in accordance herewith:

 

a.                                      Notice to the Company shall be addressed
and delivered as follows:

 

Physicians Realty Trust

735 North Water Street, Suite 1000

Milwaukee, Wisconsin  53202

Attn: Corporate Secretary

Fax: (414) 978-6550

 

b.                                      Notice to the Participant shall be
addressed and delivered as set forth on the signature page.

 

25.          Tax Requirements.  The Participant is hereby advised to consult
immediately with his or her own tax advisor regarding the tax consequences of
this Agreement, the method and timing for filing an election to include this
Agreement in income under Section 83(b) of the Code, and the tax consequences of
such election.  By execution of this Agreement, the Participant agrees that if
the Participant makes such an election, the Participant shall provide the
Company with written notice of such election in accordance with the regulations
promulgated under Section 83(b) of the Code.  The Company or, if applicable, any
Subsidiary (for purposes of this Section 25, the term “Company” shall be deemed
to include any applicable Subsidiary), shall have the right to deduct from all
amounts paid in cash or other form in connection with the Plan, any Federal,
state, local, or other taxes required by law to be withheld in connection with
this Award.  The Company may, in its sole discretion, also require the
Participant receiving Common Shares issued under the Plan to pay the Company the
amount of any taxes that the Company is required to withhold in connection with
the Participant’s income arising with respect to this Award.  Such payments
shall be required to be made when requested by the Company and may be required
to be made prior to the delivery of any certificate representing Common Shares,
if such certificate is requested by the Participant in accordance with
Section 6.3(a) of the Plan.  Such payment may be made (i) by the delivery of
cash to the Company in an amount that equals or exceeds (to avoid the issuance
of fractional shares under (iii) below) the required tax withholding obligations
of the Company; (ii) if the Company, in its sole discretion, so consents in
writing, the actual delivery by the Participant to the Company of Common Shares,
other than (A) Restricted Shares, or (B) Common Shares that the Participant has
acquired from the Company within six (6) months  prior thereto, which shares so
delivered have an aggregate Fair Market Value that equals or exceeds (to avoid
the issuance of fractional shares under (iii) below) the required tax
withholding payment; (iii) if the Company, in its sole discretion, so consents
in writing, the Company’s withholding of a number of shares to be delivered upon
the vesting of this Award, which shares so withheld have an aggregate Fair
Market Value that equals (but does not exceed) the required tax withholding
payment; or (iv) any combination of (i), (ii), or (iii).  The Company may, in
its sole discretion, withhold any such taxes from any other cash remuneration
otherwise paid by the Company to the Participant.

 

26.          REIT Status.  This Agreement shall be interpreted and construed in
a manner consistent with the Company’s status as a real estate investment trust.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

 

 

 

COMPANY:

 

 

 

 

 

PHYSICIANS REALTY TRUST

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

Name:

 

 

Address:

 

 

 

 

 

6

--------------------------------------------------------------------------------